The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
                                                             STATUS
1.         Claims 1 – 20 canceled prior to examination.
            Claim 27 is canceled.
            The applicant has acknowledged the non-statutory double patenting rejections, and will decide whether to file a Terminal Disclaimer after overcoming the other rejections; thus, the examiner maintains the rejections in state of abeyance pending further action from the applicant at such time. 

Response to Argument
2.             Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive, because the limitation “the optical member including a waveguide coupled to the plurality of edge emitting laser diode devices” that is amended in the independent claims 21 and 30, was previously in the canceled claim 27 (claim 27 as whole included claims 21+27); the same limitation also is eliminated from claims 28 – 29 which depend from the amended claim 21.  
               The applicant is arguing this limitation in previous claim 27 and now in amended claim 21, on page 7 of the remarks, by showing an example of where Abu-Ageel has “wavelength conversion layers” and states the office action page  8, had noted “wavelength conversion layers” is an optical member. The examiner had provided many examples of optical members which is a very broad term, and the examiner agrees that one of the optical members is “wavelength conversion layers” as had noted in [0077] using phosphor material layer to convert wavelengths so that different laser lights are generated and in [0056] discloses edge emitting laser diodes at different wavelengths, and in claim 27, noted  [0011] “micro-guide plates” for guiding different color lasers in grooves (edge channels) of the substrate to output the laser lights. The examiner had combined Chakraborty to teach the verbatim word “waveguide” as opposed to “micro-guide plates” in Abu-Ageel; therefore it is clear that the edge emitting laser diodes in both Abu-Ageel and Chakraborty are the same type diode laser devices and may be combined, the optical member includes various elements amongst which “wavelength conversion layers” to generate different colors (wavelengths) of light using the edge emitting lasers that excite the phosphor, then routed by various other optical elements such as “micro-guide plates” in Abu-Ageel, and as combined by “waveguide” in Chakraborty.  Thus, the examiner disagrees with the confusing argument that tries to physically merge the two references into one embodiment, and then argues one optical member “waveguide conversion layers” from Abu-Ageel and ignores the “micro-guide plates” which is another optical member, and then mixes up the fabrication layers that are used for phosphor conversion layers with layers that are used to guide (“micro-guide plates” or “waveguide”) the laser.  The limitations being met are “optical members” met by a “wavelength conversion layers” to produce different wavelengths (colors) of laser and “micro-guide plates” and as combined “waveguide” to guide and output the laser lights; there is no limitation claimed for fabrication of chemical layers used to build the waveguide, thus Chakraborty using n-type SLS and P-type SLS is irrelevant to what is claimed, also the applicant has not shown in case that fabrication layers of waveguide will be claimed in a future point, why Abu-Ageel would not be able to build its “micro-guide plates” using such fabrication as in Chakraborty using n-type SLS and P-type SLS to produce the “waveguide”.


Double Patenting
        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.       Claims 21 – 38 are broader than the claims 1-16 in the patent 11,016,378 (2nd parent); thus they encompass the same limitations as anticipated by the patent claims and mapped as:
 Claim 21       ----------------------------------    Claim 7 (as whole 1+7)
Claims 22 – 26, 28  – 29  -------------------------------    Claims 2 – 6, 8 – 9  
Claim 30          ---------------------------------    Claim 7 (as whole 1+7) 
Claims 31 – 33 ----------------------------------  Claims 11 – 13 
Claim 34            -------------------------------- Claim 1 
Claim 35          --------------------------------- Claim 14 
Claims 36 – 37 --------------------------------- Claims 15 – 16
Claim 38           --------------------------------- Claim 1 
Please note: All mapping in all claims is verbatim equivalent for matching of limitations, with the exception of claims 21, 30, 38; in these claims besides the verbatim matching of the limitation “an application configured with the plurality of edge emitting laser diode devices, the application selected from projection display, defense pointer, illuminator, biomedical instrumentation, therapeutics, industrial imaging, and 3D display”,            is met with projection equivalent language “A plurality of edge emitting laser diode devices arranged within the housing” and “A microelectromechanical system (MEMS) scanning mirror arranged to receive the substantially white light output and project the substantially white light as a specially dynamic output beam”.

           

4.       Claims 21 – 38 are broader than the claims 1-16 in the patent 9,829,780; thus they encompass the same limitations as anticipated by the patent claims and mapped as:
Claims 21   -----------------------------------    Claims 8 (as whole 8 and 1)   
Claims 22– 24   -----------------------------------    Claims 2– 4,   
Claims 25, 26, 28, 29   ----------------------------------     Claims 6, 7, 9, 10 
Claims 30  ----------------------------------     Claims 8 (as whole 8 and 1)   

Claims 31 – 33  ----------------------------------     Claims 12 – 14 
Claim 34              ---------------------------------    Claim 1 
Claim 35              --------------------------------    Claim 15 
Claim 36            ----------------------------------    Claim 1 
Claim 37            ----------------------------------    Claim 16
Claim 38           -----------------------------------    Claim 1 
Please note: All mapping in all claims is verbatim equivalent for matching of limitations, with the exception of claims 21, 30, 38; in these claims besides the verbatim matching of the limitation “an application configured with the plurality of edge emitting laser diode devices, the application selected from projection display, defense pointer, illuminator, biomedical instrumentation, therapeutics, industrial imaging, and 3D display”,            is met with projection equivalent language “an edge emitting laser diode device coupled to the housing” and “a laser beam from the edge emitting laser diode device; and a substantially white light output from the edge emitting laser diode device”.


5.       Claims 21 – 38 are broader than the claims 1-16 in the patent 9,829,778; thus they encompass the same limitations as anticipated by the patent claims and mapped as:
Claims 21   -----------------------------------    Claims 8 (as whole 8 and 1)   
Claims 22– 24   -----------------------------------    Claims 2– 4,   
Claims 25, 26, 28, 29   ----------------------------------     Claims 6, 7, 9, 10 
Claims 30  ----------------------------------     Claims 8 (as whole 8 and 1)   
Claims 31 – 33  ----------------------------------     Claims 12 – 14 
Claim 34              ---------------------------------    Claim 1 
Claim 35              --------------------------------    Claim 15 
Claim 36            ----------------------------------    Claim 1 
Claim 37            ----------------------------------    Claim 16
Claim 38           -----------------------------------    Claim 1 
Please note: All mapping in all claims is verbatim equivalent for matching of limitations, with the exception of claims 21, 30, 38; in these claims besides the verbatim matching the limitation “an application configured with the plurality of edge emitting laser diode devices, the application selected from projection display, defense pointer, illuminator, biomedical instrumentation, therapeutics, industrial imaging, and 3D display”,            is met with projection equivalent language “a housing; an edge emitting laser diode device coupled to the housing,” and “a substantially white light output from the edge emitting laser diode device”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.       	Claims 21 – 26, 28 – 36, 38 rejected under 35 U.S.C. 103(a) as being unpatentable over Abu-Ageel (US 20100046234 A1) in view of El-Ghoroury et al., hereinafter El-Ghoroury (US 20090086170 A1) and in view of Chakraborty et al., hereinafter Chakraborty (US 7769066 B2).           
 (Please note, claims 30 and 35 are broad independent claims rejected below based on the same limitations in independent claim 21).
            Regarding claim 21, Abu-Ageel discloses “A light apparatus comprising:
{Fig 2, [0011] “The disclosed illumination systems utilize wavelength conversion materials {phosphor} with an omni-directional reflector to enhance the optical efficiency. In addition, they utilize light recycling, micro-guide plates and optical elements to enhance the brightness of delivered light ", micro-guide also further detailed in [0083]},  

           A housing:
             {[0077] discloses housing based on “such as use in automobile headlight”, [0077] further discloses phosphor is excited by laser light source 410 {source 410 includes plurality of laser devices per [0082]} and excited phosphor converts laser wavelength to emits red, green, and blue as laser colors, "The combined red, green and blue light emitted from the phosphor blend forms a white light". Then, it discloses several other ways of producing white light for example for other applications such as use in automobile headlight)"},

           A plurality of edge emitting laser diode devices {[0082] source 410 includes plurality of laser devices} arranged within the housing {housing noted by [0077] above};

                 “an application configured with the plurality of edge emitting [0082] laser diode devices, the application selected from projection display, defense pointer, illuminator, biomedical instrumentation, therapeutics, industrial imaging, and 3D display”,   {[0105] display applications (projection) using the light source, deflectors, and red, green and blue colors, each controlled by a dedicated deflector.  [0127] "delivers the combined beams to a projection lens, which in turn projects an image onto a screen}

 at least one of the plurality of edge emitting laser diode devices comprising:
        A gallium and nitrogen containing material;
           {[0056] discloses edge emitting laser diodes at different wavelengths, disposed on a common gallium and nitrogen containing material coupled to the housing, [0082] discloses on the last two lines, “The source 410 can be GaN-based (gallium and nitrogen) laser diode or GaN-based light emitting diode”, That is, the GaN-based laser diode devices, are disposed on a common gallium and nitrogen containing material} 

       an optical member {[0077] “wavelength conversion layers” reads on one “optical member”} configured to receive laser beams {the light source 410 used in [0077] as noted in [0082] includes plurality of laser diode devices} output from the plurality of edge emitting laser diode devices, the optical member including a phosphor material arranged to be excited by the laser beams, the optical member configured to provide a substantially white light output; 
          {[0077] discloses phosphor is excited by laser light source and emits red, green, and blue as laser diode colors, as cited "The combined red, green and blue light emitted from the phosphor blend forms a white light". Then, it discloses several other ways of producing white light for example for other applications such as use in automobile headlight.

                 
          For the limitations below:
               An n-cladding layer with a thickness of greater than about 100 nm (met by thickness from 100nm to 5000nm) and a Si doping level of about 1E17 cm-3 to about 3E18 cm-3; 
               At least one quantum well region; 
               A p-cladding layer;
               A p++ (that is p++-GaN) contact layer;
The above limitations are not disclosed by Abu-Ageel, but 
               El-Ghoroury teaches “comprises an n-cladding layer with a thickness from 100nm to 5000nm with Si doping level of 1E17 to 3E18cm-3” as cited in [0120] "cladding layer 434 of n-type of Al.sub.0.18Ga.sub.0.82N/GaN SL which would typically be 451-nm thick {that is, from 100nm to 5000nm} and have Si doping of 2.times.10.sup.18 (that is, 2E18 which is from 1E17 to 3E18) cm.sup.-3 (that is, cm-3).  Upon the cladding layer 434 is deposited a 98.5-nm thick n-type GaN waveguide layer", and "multiple In.sub.0.535Ga.sub.0.465N quantum well layers". Further as cited in [0123] "Upon the waveguide layer 456 is deposited a 451-nm thick p-type Al.sub.0.18Ga.sub.0.82N/GaN SL cladding layer 458" and "Upon the cladding layer 458 is deposited a 100-nm thick p-type GaN contact layer 459 (reads on, a p++-GaN contact layer)";
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in El-Ghoroury to provide the limitations noted above, for the purpose that they provide the specific layers of fabrication of the edge emitting laser diode which facilitates the fabrication process of the laser diode, and as El-Ghoroury [0017] cites " to provide an emissive imager device comprising a monolithic semiconductor 2-dimensional array of multicolor laser emitters that can be used as an image source in digital projection systems".
             
             The limitation “an n-side separate confinement heterostructure (SCH) layer comprised of InGaN", is not disclosed by Abu-Ageel, but 
                          Chakraborty in a similar field of endeavor teaches in Column 1, line 31-46 (para 7) edge emitting laser diode and the limitations "n-side SCH layer comprised of InGaN" and "waveguide coupled to edge emitting laser diode" is Column 7 line 60 to column 8 line 3 (that is para 34) as cited “FIG. 4 shows the laser diode 10 with an n-type separate confinement heterostructure (SCH) layer 22 formed on the SLS 20. The SCH layer 22 serves as part of the light path to the edges of the laser diode 10 and ultimately out the emission edge of the laser diode 10. The light from the active region traveling toward the waveguiding elements (n-type SLS 20 and the p-type SLS described below) is reflected, and light traveling toward the laser diode edges is reflected until stimulated emission is out one of the edges. The n-type SCH layer 22 and p-type SCH layer serve as the primary reflection cavity for this reflected light”,       and as cited in column 4, line 25-44 (para 18) as cited " In one embodiment according to the present invention, the laser diode is made from the Group-III nitride material system and in particular is made from aluminum gallium nitride and gallium nitride material (AlGaN/GaN). As used herein, the term "Group III nitride" refers to those semiconducting compounds formed between nitrogen and the elements in Group III of the periodic table, usually aluminum (Al), gallium (Ga), and/or indium (In). The term also refers to ternary and quaternary compounds, such as AlGaN and AlInGaN. As well understood by those in this art, the Group III elements can combine with nitrogen to form binary (e.g., GaN), ternary (e.g., AlGaN and AlInN), and quaternary (e.g., AlInGaN) compounds. These compounds all have empirical formulas in which one mole of nitrogen is combined with a total of one mole of the Group III elements. Accordingly, formulas such as Al.sub.xGa.sub.1-xN, where 0.times.1, are often used to describe them. In Group-III nitride laser diodes, the index of refraction of at least one of the waveguide elements is increased by arranging the laser diode so that aluminum (Al) mole fraction in the waveguiding element is increased".
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Chakraborty to provide “an n-side separate confinement heterostructure SCH layer comprised of InGaN", for the purpose that as Chakraborty teaches in column 3 lines 54 – 67, that it  provides high reliability, high output power nitride-based laser diode characterized by reduced threshold current densities and reduced threshold voltages, particularly applicable to continuous wave operation laser diodes, although it can also be used in pulsed wave operation laser diodes. The reduced current and voltage thresholds result in lower heat build-up in the laser diode during operation, which in turn reduces that likelihood of damage or destruction of the device due to overheating. 


                     “the optical member including a waveguide coupled to the plurality of edge emitting laser diode devices”, Abu-Ageel discloses [0011] “micro-guide plates” as an optical member (for guiding the laser light) coupled to the plurality of edge emitting laser diode devices, but
              Abu-Ageel does not explicitly disclose the “micro-guide plates” includes “a waveguide” , specifically the applicant had argued in parent applications that “a waveguide coupled to the plurality of edge emitting laser diode devices” is different than “micro-guide plates”. 
                          Chakraborty further teaches in Column 1, line 31-46 (para 7) edge emitting laser diode and “a waveguide coupled to the plurality of edge emitting laser diode devices” is Column 7 line 60 to column 8 line 3 (that is para 34) as cited “FIG. 4 shows the laser diode 10 with an n-type separate confinement heterostructure (SCH) layer 22 formed on the SLS 20. The SCH layer 22 serves as part of the light path to the edges of the laser diode 10 and ultimately out the emission edge of the laser diode 10. The light from the active region traveling toward the waveguiding elements (n-type SLS 20 and the p-type SLS described below) is reflected, and light traveling toward the laser diode edges is reflected until stimulated emission is out one of the edges. The n-type SCH layer 22 and p-type SCH layer serve as the primary reflection cavity for this reflected light”,   and in column 2 line 66 to column 3 line 14 (para 15).
             It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Chakraborty to provide “a waveguide coupled to the plurality of edge emitting laser diode devices", for the purpose that as Chakraborty teaches in column 3 lines 54 – 67, that it provides high reliability, high output power nitride-based laser diode characterized by reduced threshold current densities and reduced threshold voltages, particularly applicable to continuous wave operation laser diodes, although it can also be used in pulsed wave operation laser diodes. The reduced current and voltage thresholds result in lower heat build-up in the laser diode during operation, which in turn reduces that likelihood of damage or destruction of the device due to overheating. 



             Regarding claim 22, Abu-Ageel further discloses “The apparatus of claim 21 wherein the substantially white light [0077] output is provided in a projection system”, is further met by Abu-Ageel as cited in [0127] "delivers the combined beams to a projection lens, which in turn projects an image onto a screen".

             Regarding claim 23, Abu-Ageel further discloses “The apparatus of claim 21 wherein the phosphor material is selected from at least one of a red phosphor, a green phosphor, or a blue phosphor”, is further met by Abu-Ageel as cited in {[0077] discloses phosphor is excited by laser light source and emits red, green, and blue as laser diode colors, as cited "The combined red, green and blue light emitted from the phosphor blend forms a white light}.

             Regarding claim 24, Abu-Ageel further discloses “The apparatus of claim 21 further comprising a reflector coupled to an output of the plurality of edge emitting laser diode devices”, is further met by Abu-Ageel as cited in {[0061] “reflector”, and [0105] dedicated deflector}.

             Regarding claim 25, Abu-Ageel further discloses “The apparatus of claim 21 further comprising a controller coupled to the plurality of edge emitting laser diode devices”, is further met by Abu-Ageel as cited in [0110] controller.


             Regarding claim 26, Abu-Ageel further discloses “The apparatus of claim 21 further comprising a reflector coupled to an output of the plurality of edge emitting laser diode devices and a controller coupled to the plurality of edge emitting laser diode device”, is further met by Abu-Ageel as cited in [0061] “reflector”, and [0105] dedicated deflector, and [0110] controller.

                
             Regarding claim 28, Abu-Ageel further discloses “The apparatus of claim 21 further comprising a controller coupled to the plurality of edge emitting laser diode devices; and a reflector coupled to an output of the plurality of edge emitting laser diode device”, is further met by Abu-Ageel as cited in a controller [0110] coupled to the light apparatus;  [0061] “reflector”, and [0105] dedicated deflector.


             Regarding claim 29, Abu-Ageel further discloses “The apparatus of claim 21 further comprising a controller coupled to the plurality of edge emitting laser diode devices; and a reflector coupled to an output of the plurality of edge emitting laser diode device, the light apparatus further comprising a projection device configured to receive the substantially white light output.”, is further met by Abu-Ageel as cited in a controller [0110] coupled to the light apparatus;  [0061] “reflector”, and [0105] dedicated deflector; 
{[0011] The disclosed illumination systems utilize wavelength conversion materials creates different color laser diodes in [0077]} with an omni-directional reflector to enhance the optical efficiency.  In addition, they utilize light recycling, micro-guide plates  and optical elements to enhance the brightness of delivered light. 
                       Also in claim 21 was noted that [0077] “The combined red, green and blue light emitted from the phosphor blend forms a white light”} output and project the substantially white light as an especially dynamic output beam {[0105] display applications (projection) using the light source, deflectors, and red, green and blue colors, each controlled by a dedicated deflector.  [0127] "delivers the combined beams to a projection lens, which in turn projects an image onto a screen.


             Regarding claim 30, this independent claim is a much broader version of the independent claim 21, and all its limitations were already noted and rejected based on the same rationale.
                 Specifically, the two limitation that are further limited in claim 30, 
A housing having an aperture’ met by [0077] “such as use in automobile headlight” and [0022] Fig 3A illustrates “housing of an illumination system” and as cited [0022] “This illumination system provides light with enhanced brightness through a limited output aperture”


            Regarding claim 31, Abu-Ageel further discloses “The apparatus of claim 30 wherein at least one of the laser beams is characterized by a blue color”, is met by Abu-Ageel {[0077] discloses phosphor is excited by laser light source and emits red, green, and blue as laser diode colors, as cited "The combined red, green and blue light emitted from the phosphor blend forms a white light}.

            Regarding claim 32, Abu-Ageel further discloses “The apparatus of claim 30 further comprising a reflector coupled to the one or more optical members”, is met by [0061] “reflector”, and [0105] dedicated deflector.

            Regarding claim 33, Abu-Ageel further discloses “The apparatus of claim 30 further comprising a controller coupled to the plurality [0082] of edge emitting laser diode devices”, controller is met by [0110] controller.

            Regarding claim 34, all limitations already met in claim 21, and the examiner had met the most limited version of each limitation.

             Regarding claim 35, this independent claim is a much broader version of the independent claim 21 + dependent claim 29, and the examiner had met the most limited version of each limitation.

            Regarding claim 36, all limitations already met in claim 21, and the examiner had met the most limited version of each limitation.

            Regarding claim 38, all limitations already met in claim 21, and the examiner had met the most limited version of each limitation.


7.       	Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abu-Ageel (US 20100046234 A1) in view of El-Ghoroury et al., hereinafter El-Ghoroury (US 20090086170 A1) and in view of Chakraborty et al., hereinafter Chakraborty (US 7769066 B2) and in view of Nakamura et al., hereinafter Nakamura (US 20080191223 A1).          
               Regarding claim 37, “The apparatus of claim 35 wherein the gallium and nitrogen containing material includes a non-polar or semi-polar surface configuration”, 
Abu-Ageel does not disclose but Nakamura teaches for edge emitting laser diodes the limitation "gallium (Ga) and nitrogen (N) containing material includes a non-polar or semi-polar surface configuration" met by [0016, 22-23].
           It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Nakamura to provide “wherein the gallium and nitrogen containing material includes a non-polar or semi-polar surface configuration”, for the purpose that they provide the specific layers and orientation in fabrication of edge emitting laser diode devices which facilitates the fabrication process.


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422     


/BRIAN P YENKE/Primary Examiner, Art Unit 2422